Mellen O. J.
delivered the opinion of the Court as follows, at the succeeding August term in Oxford.
If according to lega] principles, Isaac Stanton, the pauper, is to be considered as having resided, dwelt and had his home in Parsonsfield on the 21st of March 1821, then he gained a settlement in that town by virtue of the act passed on that day relating to. the settlement and support of the poor. — It appears that from 1800 or 180,1 to 1817 he lived with his wife and children in Parsonsfield, with the exception of a short time during which he resided in another town about the year 1812 — that jn 1817 he separated from his wife and family and has never had any connection with them since ; though he has continued generally to. reside in Parsonsfield; sometimes employed in his trade of a mason there and in adjoining towns ; and sometimes idle — as mentioned in the exceptions, — It appears also, that with the exception of nearly a year, the wife and children have Jived and kept house in that town. From these facts what is the legal conclusion as to. the domicil of the pauper ? It is clear that during all the time that he resided in Parsonsfield and, lived with his family, he in. the strictest sense of the words, dm,U and had his home in that town, — In this situation he was *415in 1817 — and since that time, he has generally resided ¿here, though he has had no particular house in that town as his place of fixed abode. There is no fact in the case tending to shew that he has ever contemplated a residence in any other town or has in any manner lost his rights as a townsman, or an elector of State, County or Town officers, so far as residence could give or affect such rights. Nor is there any fact by which it appears that he may not return to and live with his family whenever he may incline so to do; or, in a word, that he may not resume his rights as the head of his family and former homo at his option. — As he has not become domiciled in any other town, and for the other reasons suggested, we are of opinion that his domicil in Parsonsfield must be considered as continuing and existing when the act was passed ; of course he then gained a legal settlement in that town, and the defendant was not guilty of the violation of any law in bringing the pauper into the town of Parsonsfield and leaving him there, as alleged in the writ. — We sustain the exceptions — and the verdict is set aside.
A neto trial may be had in this Court.